NUMBER 13-13-00113-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


EXEL BOBBINS AND
PLASTIC COMPONENTS, INC.,                                                 Appellant,

                                          v.

SUNLINE COMMERCIAL
CARRIERS, INC.,                                                            Appellee.


                 On appeal from County Court at Law No. 2
                       of Cameron County, Texas.


                         MEMORANDUM OPINION
          Before Justices Rodriguez, Benavides, and Longoria
                   Memorandum Opinion Per Curiam

      This appeal was abated by this Court on May 7, 2013, and the parties were

ordered to mediation. This cause is now before the Court on an agreed, joint motion for

disposition pursuant to the parties’ agreement.     Accordingly, this case is hereby

REINSTATED.
       The parties have reached an agreement with regard to the disposition of the

matters currently on appeal. Pursuant to agreement, the parties request this Court to set

aside the trial court’s final judgment and remand the case to the trial court for rendition of

judgment in accordance with their agreement.

       The Court, having examined and fully considered the joint motion filed by the

parties herein, is of the opinion that it should be and is GRANTED. We SET ASIDE the

trial court’s judgment without regard to the merits and REMAND the case to the trial court

for rendition of judgment in accordance with the agreement of the parties. See TEX. R.

APP. P. 42.1(a)(2)(B), 43.2(d).

       In accordance with the agreement of the parties, costs are taxed against the party

incurring same. See id. 42.1(d) ("Absent agreement of the parties, the court will tax

costs against the appellant."). The parties request immediate issuance of our mandate.

See id. 18.1(c). The motion is GRANTED. We direct the Clerk of the Court to issue the

mandate immediately.

                                                                        PER CURIAM

Delivered and filed the
18th day of June, 2013.




                                              2